Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: European Launch of Acticoat(TM) Flex with NUCRYST's Nanocrystalline Silver Technology Announced by Smith & Nephew PRINCETON, NJ, Sept. 3 /CNW/ - NUCRYST Pharmaceuticals, a developer and manufacturer of medical products that fight infection and the Advanced Wound Management division of Smith & Nephew plc announced today the European launch of Acticoat(TM) Flex3 and Acticoat(TM) Flex7. The Flex range is the newest addition to the Acticoat(TM) portfolio of dressings with NUCRYST's proprietary SILCRYST(TM) nanocrystalline silver coatings. Acticoat(TM) Flex is an antimicrobial barrier dressing designed to conform to body contours and allow for flexible movement for injuries that require sustained antimicrobial activity. "We are pleased to support Smith & Nephew in the European launch of Acticoat(TM) Flex," said David B. Holtz, Interim President and Chief Executive Officer, and Chief Financial Officer of NUCRYST. "The enhanced conformability of Flex will now be available to European clinicians to simplifying the dressing of wounds on difficult-to-protect articulating regions such as knee or elbow joints while also providing advanced antimicrobial protection." The CE Mark Certification for Acticoat(TM) Flex was received by Smith & Nephew last week following the July 510(k) clearance in the United States and market approval in Canada late last year. "We are delighted that we can now offer our European clinicians this new version of Acticoat(TM). The feedback on Acticoat(TM) Flex from the markets where it recently became available has been excellent," commented Roger Teasdale, President of Smith & Nephew Wound Management. "We are committed to improving the quality of life of the patients treated with our products like Acticoat(TM) Flex, which helps manage the risk of infection in patients with serious wounds." About Acticoat(TM) Dressings with SILCRYST(TM) Nanocrystals Acticoat(TM) dressings with NUCRYST's proprietary SILCRYST(TM) nanocrystalline silver coatings provide effective antimicrobial activity thereby providing an improved environment for wound closure. Acticoat(TM) dressings are now sold by Smith & Nephew in over 30 countries and are used extensively for serious wounds and traumatic injury. About Smith & Nephew Smith & Nephew is a global medical technology business, specialising in Orthopaedics, including Reconstruction, Trauma and Clinical Therapies, Endoscopy and Advanced Wound Management products. Smith & Nephew is a global leader in arthroscopy and advanced wound management and is one of the leading global orthopaedics companies. Smith & Nephew is dedicated to helping improve people's lives. The Company prides itself on the strength of its relationships with its surgeons and professional healthcare customers, with whom its name is synonymous with high standards of performance, innovation and trust. The Company operates in 32 countries around the world. Annual sales in 2008 were $3.8 billion. About NUCRYST Pharmaceuticals NUCRYST Pharmaceuticals (NASDAQ: NCST; TSX: NCS) develops manufactures and commercializes and using SILCRYST(TM), its patented atomically disordered nanocrystalline silver technology. NUCRYST licensed world-wide rights for SILCRYST(TM) wound care coating products to Smith & Nephew plc, which markets these products in over 30 countries under their Acticoat(TM) trademark.
